DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 4/21/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 1/22/2021 listed below have been reconsidered as indicated:
a)	The amendments to the specification regarding trade names or marks are acknowledged.

b)	The objection to claim 1 is withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Interpretation
Claim 1 uses the term “sufficiently” to modify the proximity or closeness of probes. The bounds of the term are understood by the ordinary artisan to be dependent on the length of the circle oligonucleotide and bridge oligonucleotide. The larger the length of the circle oligonucleotide and bridge oligonucleotide the larger the distance for sufficient proximity may be. The term is also directed at a function or ability of the various nucleic acids of the claim to interact and hybridization. Designing combinations 

The two probes recited in part a) of the claim may have any of the following non-limiting orientations (diagrams taken from Luo (US 2013/0023433 A1)):

    PNG
    media_image1.png
    64
    267
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    57
    245
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    59
    240
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    56
    240
    media_image4.png
    Greyscale

Each of the above orientations results in a first and second probe that each have a region that hybridizes to the target nucleic acid (lower solid line) and one has a 5’ overhang region and the other has a 3’ overhang region that hybridizes with the nucleic acid depicted as a dotted line. There are no other limitations in the claims, including the 
	The term “adjacent” in claim 3 is interpreted in view of p. 19 of the instant specification, and encompasses second and first target sites that are separated by up to 150 nucleotides.

	The term “contiguous” in claim 4 is interpreted in view of p. 19 of the instant specification and limits the claimed first and second target sites to those that do not have any gap between them, i.e. a zero nucleotide gap.

	Claim 17 further limits the types of cells encompassed by claim 14, but does not exclude target nucleic acids that are in a population of cells, a tissue or an organ.

	Claim 20 further limits the types of cells encompassed by claim 14, but does not exclude target nucleic acids that are in a population of cells, a tissue or an organ.

Claims 22-23 further limit the types of cells encompassed by claim 14, but do not exclude target nucleic acids that are in a population of cells, a tissue or an organ.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 3-8, 13-14, 17, 20, 22, 23, 25-28, 30-32, 39-41 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei (Nature Methods. 2016. 13(3):269-275 and Online Methods; published online on 1/25/2016; cited on the 2/5/2020 IDS) in view of Luo (US 2013/0023433 A1).
The following rejections have been modified to clarify the examiner’s position.
Regarding claim 1, Frei teaches a method depicted in Figure 1. 
In a2 of Figure 1, probes sets for at least one target are provided and contacted with a sample as encompassed by claimed steps a) and b). The probes are similar to the claimed probes but rather than one probe having a 5’ overhang and the other probe having a 3’ overhang, both probes have a 5’ overhang or a 3’ overhang.
In a3, a bridge oligonucleotide, referred to as an “insert”, and a circle oligonucleotide, referred to as a “backbone”, are added to the sample as encompassed by claimed steps c) and d). The insert and the backbone differ from the claimed bridge oligonucleotide and circle oligonucleotide in that they hybridize to the 5’ overhangs or 3’ overhangs of the probes rather than to the 5’ overhang of one and the 3’ overhang of the other.
In a4, circular DNA is formed by ligating the ends of the insert with the ends of the backbone as encompassed by claimed step e). In order for the ligation to occur, 
In a5, the circular DNA serves as a template for rolling circle amplification as encompassed by claimed step f).
In a6, imager oligonucleotides are contacted with the sample such that they are hybridized to the concatenated product of the rolling circle amplification as encompassed by claimed steps g) and h).
Regarding claims 3-4, Frei teaches the target sites of the probes are adjacent to one another (p. 269, Overview of PLAYR technology and probe design; and p. 270, Simultaneous single-cell quantification of proteins and RNAs).
Regarding claims 5 and 49, Frei teaches using a plurality of probe sets that are nonadjacent to one another on the same transcript (p. 270, Simultaneous single-cell quantification of proteins and RNAs).
Regarding claims 6-7, Frei teaches the probe pairs have similar thermodynamic properties (p. 270, left column), which is understood as referring to probe pairs that have similar melting temperatures when hybridized to their respective targets.
While Frei does not specifically teach a temperature range for the melting temperatures, the MPEP states “Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  See MPEP 2144.05.  The melting temperature of probes is routinely optimized in studies to ensure specific and sensitive hybridization to their target sequences. Thus, unless applicant shows teaching to the contrary, instant claims 6-7 do 
Regarding claim 8, Frei teaches the target is an RNA transcript (Figure 1).
Regarding claim 13, Frei teaches the detectable label of the imager oligonucleotide is a fluorescent label having a fluorophore (Online Methods, PLAYR protocol).
Regarding claims 14, 17, 20, 22 and 23, Frei teaches the nucleic acid target is in a cell, e.g. fixed and permeabilized (p. 269, Overview of PLAYR technology and probe design) or a population of cells such as PBMCs (p. 272, right column).
Regarding claim 25, Frei teaches the use of a plurality of probes to detect a plurality of targets (p. 271, left column).
Regarding claims 26 and 28, Frei teaches the use of inserts that differ between probe sets and that have binding sites for an imager oligonucleotide (Figure 1), as opposed to circle oligonucleotides or backbones that differ for each probe set and that bind to different imager oligonucleotides.
However, it would have been prima facie obvious to the ordinary artisan that either the backbone or the insert or both could be different for each probe set, such that each set of probes could be uniquely identified. One would recognize that because the template for rolling circle amplification is the ligated circular DNA that any component used to form the circular DNA via ligation may be unique to each probe set and vary between the probe sets. Claims 26 and 28 are an obvious variant of the teaching of Frei based on the knowledge of the ordinary artisan in that it simply moves the probe set 
Regarding claim 27, Frei teaches the use of different imager oligonucleotides having different labels (Online Methods, PLAYR protocol).
Regarding claim 30, Frei teaches the use of fluorescent labels (Online Methods, PLAYR protocol).
Regarding claim 31, Frei describes the use of fluorescent imaging (p. 274, Discussion).
Regarding claim 32, Frei describes the use of fluorescent imaging (p. 274, Discussion), which involves multiple cycles of fluorescent imaging using different filters to visualize and detect the signals from the different labels.
Regarding claims 39-41, Frei teaches cell-type detection based on the detected RNA using viSNE cluster analysis (p. 272, right column). viSNE is a well-known software that relies on an algorithm to cluster cells.
While Frei teaches the above methods, Frei does not teach that the probes of the probe set are such that one has a 5’ overhang and the other has a 3’ overhang as noted above.
However, Luo teaches a nucleic acid-based structure that hybridizes to a target nucleic acid. Luo teaches that the probe sets can take on a variety of orientations in Fig. 19. This includes the orientation used by Frei as depicted in panels E and/or F of Fig. 19. Luo also teaches an orientation encompassed by the present claims in panels C, D, G and H of Fig. 19. Luo states that it is evident that other capture probe configurations 
Luo further teaches that orientations in which one probe has a 5’ overhang and the other has a 3’ overhang is beneficial as it allows for both the ligation of a probe to form circular DNA as a rolling circle amplification template but also allows for the ligation of the probe pair to one another (Fig. 37 and para. 541 and 855).
It would have been prima facie obvious to the ordinary artisan the orientation of the probe set of Frei could be modified to any of the orientations taught by Luo, including those of panels C, D, G and H of Fig. 19 of Luo. One would have been motivated to make such modification because for example, in some orientations it allows one to ligate the probes of the probe set to one another. The modification has a reasonable expectation of success as it simply involves replacing one known probe set orientation with another known probe set orientation that is an obvious variant in view of the teachings of Luo.
Furthermore, the probe set orientations of Luo are deemed to be obvious variants of one another based on the level of skill in the art. The ordinary artisan would readily be able to appreciate the benefits and/or deficiencies associated with any of the orientations.
Regarding claim 48, Frei teaches using the 3’ end of one of the probes to prime rolling circle amplification, i.e. the probe on the right of Fig. 1A.

    PNG
    media_image1.png
    64
    267
    media_image1.png
    Greyscale
Thus, when considering alternative probe orientations in view of Luo, the ordinary artisan would have considered probe orientations in which a 3’ end of the probe is available for priming. Luo teaches two such orientations:

    PNG
    media_image2.png
    57
    245
    media_image2.png
    Greyscale


Both orientations are encompassed by the broad scope of the claim. The top orientation allows for the ligation of the hybridized probes as well as providing a free 3’ end to prime rolling circle amplification for signal amplification, which Luo demonstrates was known to them in Fig. 9.

Claims 16 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei (Nature Methods. 2016. 13(3):269-275 and Online Methods; published online on 1/25/2016; cited on the 2/5/2020 IDS) in view of Luo (US 2013/0023433 A1) as applied to claims 14 and 32 above, and in further view of Gullberg (WO 2012/160083 A1).
The following rejections have been modified to clarify the examiner’s position.
Regarding claims 16 and 33, the combination of Frei and Luo render obvious the elements of the methods of claims 14 and 32 as required by claims 16 and 33.

However, Gullberg teaches a proximity assay that is similar to that of Frei in that it involves the formation of a circular template via ligation, rolling circle amplification and the detection of the rolling circle amplification product using detection probes.
Regarding claim 16, Gullberg demonstrates that such methods can be used to determine the anatomical location of the target within a cell, e.g. nucleus versus cytoplasm, within a tissue or organ (p. 26).
Regarding claim 33, Gullberg teaches that in multiplex assays based on proximity ligation it was known that a probed sample can be first contacted with one imager oligonucleotide, imaged fluorescently, followed by removing the first imager oligonucleotide, contacting the sample with another imager oligonucleotides, imaging fluorescently a second time and then removing the second imager oligonucleotide (p. 6, 13-14).
It would have been prima facie obvious to the ordinary artisan to have further modified the methods of Frei in order to determine the anatomical location of a target within a cell and to use the repeated process of adding of a detection reagent, imaging the detection reagent and removing the detection reagent. One would have been motivated to make such modifications because the first allows for one to better understand the amount and presence of the target as well as its location within a cell and the second allows multiplexing capabilities to be executed.

Response to the traversal of the 103 rejections
	The Remarks summarize the rejection and the teachings of the cited prior art (p. 12).
	The examiner’s position regarding the cited prior art is provided above in the 103 rejections as applied to the broadest reasonable interpretation detailed above.

	The Remarks summarize the standard under 103 (p. 12-13).
	The standard applied by the examiner is provided in the passages above the 103 rejections.

	The Remarks argue Frei differs from the prior art in that the probes of Frei hybridize in a different manner than those of the claimed invention and Frei fails to show or suggest an alternate design of the probes to allow formation of a Holliday-like junctions as depicted in Fig. 1A of the instant specification (p. 13-14). The Remarks further characterize the invention regarding Holliday-like junctions that are formed and criticize the probe design of Frei (p. 14).
	The arguments have been fully considered and are not persuasive.
	Frei teaches two probes in which each probe has a 3’ overhang (or a 5’ overhang), which is different than that present claims which require one probe to have a 3’ overhang and the other probe have a 5’ overhang. The claim further requires each 
	The claims are broader than Fig. 1A of the instant specification. The feature upon which applicant relies (i.e., the formation of the Holliday-like junction) is not recited in the rejected claim(s) or imposed by the elements of the claimed method.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	The Remarks argue Luo fails to make up for the deficiencies of Frei and Luo fails to teach or suggest a method using the same configuration of probes hybridized to a bridge oligonucleotide and circle oligonucleotide (p. 14). The Remarks argue Luo teaches a different method of signal amplification than that of the present claims in Fig. 19 (p. 14). 
	The arguments have been fully considered but are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In regards to Luo allegedly not teaching a bridge oligonucleotide and circle oligonucleotide, it is the Examiner’s position that such features are taught by Frei. Luo is relied upon for demonstrating the state of the art regarding probe orientation.


The Remarks argue proposed modification and the ability to ligate probes together would interfere with the claimed method because: 1) Luo is focused on a very different method; and 2) the free 3’ end of the right H probe is used to prime rolling circle amplification at the target site (p. 14-15). The Remarks argue the ligation of the probes result in an inoperable process and cannot provide the motivation to combine Frei and Luo (p. 15).
The arguments have been fully considered but are not persuasive.
While Luo describes a different signal amplification method, Luo is not limited to only that signal amplification method as Luo also describes an approach in Fig. 9, which is analogous to that of Frei.
The feature upon which applicant relies (i.e., the free 3’ end of the right H probe is used to prime rolling circle amplification at the target site.) is not recited in the rejected independent claim(s) or imposed by the elements of the claimed method.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim does not specify how or what reagents are required for the rolling circle amplification reaction.

    PNG
    media_image2.png
    57
    245
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    64
    267
    media_image1.png
    Greyscale
The proposed modification does not render the method of Frei inoperable because: 1) the claim does not require the use of a 3’ end of the probe as a primer; and 2) the following orientations of Luo are encompassed by the present claims (and would allow use of a 3’ end of a probe to prime rolling circle amplification):

It is noted the first orientation also allows for ligation of the 5’ and 3’ ends of the two probes hybridized to the target nucleic acid.

	The Remarks argue the Examiner has not met the burden to show reasons the skilled artisan, confronted with the same problem as the inventor, and with no knowledge of the claimed invention, would select elements from the cited prior art reference for combination in the manner claimed (p. 15).
The arguments have been fully considered but are not persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is also noted, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The claims are broader than methods using probes that form a Holliday-like junction and as such the full scope of the claims are rendered obvious by Frei and Luo.

Examiner’s Note
	Liu (Anal. Chem. 2014. 86:7773-7781) teaches that the use of Holliday-like junctions or “three-way junctions” in a target-induced proximity ligation assay relying on rolling circle amplification was well-known in the art and had certain benefits over other designs. 
	The instant specification also notes that the formation of Holliday junctions were known and beneficial (p. 38).

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634